The motion for rehearing is principally grounded upon a misstatement of facts in the original opinion.  In the original opinion the statement was made:  "In order for the policy to have any value insured must have died prior to April 29, 1933."  The court was in error in this statement.  The policy reserve would be exhausted in July, 1937, except for a small balance that would keep the value of the policy $1,649 in force until March 2, 1938, at which time the policy would be out of force and of no value.
It is suggested in respondent's brief upon rehearing that this misunderstanding of fact may have had a material influence upon the court's determination.  This is not true.  Whatever the reason, the case was fully tried and submitted to the jury upon the issue whether the insured died between the dates of February 11, 1933, and April 29th of the same year.  The principal question argued in this court upon appeal is whether the finding of the jury to the effect that death occurred between the above dates was supported by the evidence.  This court held that it was not, thus addressing itself to the only question as to sufficiency of evidence raised by either party upon this appeal.  We shall pass the question whether under the doctrine of cases like Kuchenreuther v. Chicago, M., St. P. P. R. Co. 225 Wis. 613, 275 N.W. 457, plaintiff has not precluded herself from now raising the question whether *Page 169b 
deceased died at some later date within the seven-year period for the reason that we discover nothing in the record that by any process other than speculation and guess would warrant a finding that insured died on any particular date during the seven years following his disappearance.  This is fatal to plaintiff's contention.
By the Court. — Motion for rehearing denied, with $25 costs. *Page 170